Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 15 were previously pending and subject to a non-final office action mailed 01/27/2022. Claims 1, 3 – 6, 8, 10 – 11, & 13 – 15 were amended and claims 2 & 7 were cancelled in a reply filed 04/22/2022. Claims 1, 3 – 6, & 8 – 15 are currently pending and subject to the final office action below.

Response to Arguments
The previous rejections under 35 USC 112(a) and 35 USC 112(b) have been withdrawn in light of the currently amended claims.

Applicant’s argument with respect to the previous rejection under 35 USC 101 has been fully considered but is not persuasive.

Applicant argues, on pg. 6, that “the claim limitations considered as a whole do not recite an abstract idea. The recited limitations of the claims cannot be carried out in the human mind thorough observation, evaluation, judgment, or opinion. Indeed, by exercise of the mind, a human being cannot implement the claimed servers, circuitry and/or other equipment in combination.”

Examiner respectfully disagrees, and submits that steps of determining a “presence or absence of a delivery fact about the load” based on comparing information is a process which a human could perform in the mind without the aid of any computing device whatsoever. That is, a human could determine whether a first and second identification information of the load match, determine whether a distance between a first position and the second position is less than a predetermined distance, and determine whether a distance between a first position and a position of a facility location is less than a predetermined distance in the mind without the usage of any computing devices whatsoever. Based on these comparisons, a human could form a determination – or judgment – as to whether a delivery occurred. Therefore, these processes, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “first server,” “first terminal,” “second server,” “second terminal,” “management server,” “database,” and “memory” language, the functions in the context of this claim encompass a user manually and/or mentally evaluating whether a package was properly transferred by comparing received location and identification information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas, which includes concepts performed in the human mind (including an observation, evaluation, judgment, or opinion). Accordingly, the claim recites an abstract idea. 

Moreover, “the claimed servers, circuitry and/or other equipment in combination” represent the additional computer-related elements of “first server,” “first terminal,” “second server,” “second terminal,” “management server,” “database,” and “memory.” These additional elements are recited at a high level of generality and amount to a mere instruction to “apply” the mental process using generic computer components as a tool (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. 

Additionally, the instant specification does not provide evidence that the particular combination of computer-related elements amounts to an improvement to the functionality of a computing device or any other technology. Therefore, the claims are not directed to a technological solution to a technological problem. Rather, the computer-related elements are merely used as a tool on which the recited abstract idea is implemented. Since the claims recite a judicial exception without integration into a practical application, while also lacking additional elements that could amount to significantly more, they are ineligible under 35 USC 101.

Applicant’s arguments with respect to the previous rejection under 35 USC 103 have been fully considered but are not persuasive.

Regarding Applicant’s remarks concerning the previous rejection of claim 15, Examiner appreciates the Applicant’s highlighting the lack of clarification which was caused by the typo on pg. 20 of the non-final rejection mailed 01/27/2022. The action stated “As per claim 14, see the above relevant rejection of claim 1…,” instead of the intended “As per claim 15, see the above relevant rejection of claim 1…”  Since claims 1 & 15 mirrored one another in functionality in the claims filed 01/06/2020, the rejection of the method of claim 15 was abbreviated by referencing the similar rejection of the system of claim 1.

Applicant next argues, on pg. 8, that the cited prior art “does not disclose or suggest all three (1), (ii), and (iii) criteria for determining that the delivery fact exists.”

Examiner respectfully disagrees, as the three steps for confirming a delivery are disclosed by the combination of Bhatia in view of Levy. For example, regarding (step (i)) the limitation “wherein the delivery fact is determined to be present when at least the following confirmations exist: (i) the identification information of the load received from the first terminal and the identification information of the load received from the second terminal agree with one another,” Bhatia in [0064], discloses wherein “client computing device 206 of both the recipient 236 and the delivery agent 221 each send a delivery notification to the delivery confirmation application 246” which, as per [0065], includes “an identifier for a corresponding shipment record 219” (i.e., identification information of the load). To the extent to which Bhatia does not appear to explicitly disclose wherein the load identifications are compared to determine whether a delivery took place, Levy teaches this element in paras. 0045 – 0046, noting that each participant in a delivery event (i.e., pickup or delivery) acquires a “parcel identification code” by scanning the package with their respective handheld computing devices. As per 0091 & 0095, each participant involved in the package exchange sends the server a package identification code. As per 0096 & claim 12 of Levy, the server uses the received parcel identification codes from each party to verify the “change in custody” (i.e., delivery) of the package. Therefore, combining the package identification of Levy to confirm a delivery in the invention of Bhatia, using KSR Rationale A, renders the claim obvious.

The below rejection also presents an alternative rejection of this limitation (step (i)) using KSR Rationale B (e.g., substitution of one known element for another). For example, Bhatia, in at least 0048 – 0049, 0051, & 0069 discloses wherein a delivery is confirmed when the location received from the first terminal and the location received from the second terminal agree with one another. To the extent to which Bhatia does not appear to disclose confirming a delivery when the load identification information received from the first terminal and the load identification information received from the second terminal agree with one another, Levy, in claim 12, 0091, & 0095, teaches that each terminal sends the load identification information. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of load identification information received from each terminal as in Levy for the location information received from each terminal as in Bhatia. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  


Regarding “step (ii),” i.e., wherein the delivery fact is determined to be present when at least the following confirmations exist: (ii) a distance between the position of the first terminal and the position of the second terminal is less than a predetermined distance, Bhatia discloses this step in full. For example, Bhatia, in Fig. 7 & 0071, discloses wherein “delivery confirmation application 246 determines whether the client computing device 206 of the delivery agent 221 and the client computing device 206 of the recipient 236 are within the appropriate geo-fenced areas.” As per 0072, “the delivery confirmation application 246 could determine whether the client computing device 206 of the recipient 236 was within 15 feet of the client computing device 206 of the delivery agent 221,” and as per 0073, “the delivery confirmation application 246 could determine that a delivery was likely made due to the proximity of the recipient 236 and the delivery agent 221.” Claim 1 of Bhatia likewise discloses this functionality, noting “determining, via the computing device, that the first multilaterated position of the first mobile computing device is within a threshold distance of the second multilaterated position of the second mobile computing device; and generating, via the computing device, a delivery confirmation in response to determining that the first multilaterated position is within the threshold distance of the second multilaterated position.”

Regarding “step (ii),” i.e., wherein the delivery fact is determined to be present when at least the following confirmations exist: a distance between the position of the first terminal and a position of a facility location, which is pre-registered with the management server, is less than a predetermined distance, Bhatia also discloses this step in full. For example, Bhatia, in paras. 0018, 0031, 0043 – 0045, 0047 – 0049, & 0051, discloses that “If the client computing devices 206 were in proximity to each other and/or in proximity to the destination 233, as defined by an applicable geo-fence threshold 239, at or near the time the delivery notification was sent, then the delivery confirmation application 246 can confirm that the shipment was delivered.” Also see 0072, noting “compare the current location 226 of each client computing device 206 with the destination 233. In this approach, the geo-fence threshold 239 could represent a maximum allowable distance between each client computing device 206 and the destination 233. For example, if the geo-fence threshold 239 for the destination 233 were 100 feet, the delivery confirmation application 246 could determine whether each client computing device 206 is less than 100 feet from the destination 233.” As per [0038] – [0039] & [0041] – [0042], the “destination 233” of a scheduled package pickup / delivery is pre-registered at the server “once the common carrier receives the package for shipment” or after an “order is placed and confirmed.” Therefore, Examiner respectfully submits that the cited combination of Bhatia in view of Levy fully disclose the limitations of independent claims 1 and 15.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 – 6, & 8 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receive… {first} identification information of a load… and first position information,” “receive… {second} identification information of the load… and second position information,” “determine presence or absence of a delivery fact about the load on a basis of data received,” wherein the delivery fact is determined to be present when at least the following confirmations exist: the {first} identification information of the load… and the {second} identification information of the load… agree with one another, a distance between the {first} position… and the {second} position… is less than a predetermined distance, and a distance between the {first} position… and a position of a facility location , which is pre-registered…, is less than a predetermined distance.”
	
2A Prong 1: The limitations of “receive… {first} identification information of a load… and first position information,” “receive… {second} identification information of the load… and second position information,” “determine presence or absence of a delivery fact about the load on a basis of data received,” wherein the delivery fact is determined to be present when at least the following confirmations exist: the {first} identification information of the load… and the {second} identification information of the load… agree with one another, a distance between the {first} position… and the {second} position… is less than a predetermined distance, and a distance between the {first} position… and a position of a facility location , which is pre-registered…, is less than a predetermined distance,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “first server,” “first terminal,” “second server,” “second terminal,” “management server,” “database,” and “memory” language, the functions in the context of this claim encompass a user manually and/or mentally evaluating whether a package was properly transferred by comparing received location and identification information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas, which includes concepts performed in the human mind (including an observation, evaluation, judgment, or opinion). Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “first server,” “first terminal,” “second server,” “second terminal,” “management server,” “database,” and “memory” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “load” and “facility” merely limit the field of use of the judicial exception to the shipping industry, and do not integrate the recited judicial exception into a practical application (see MPEP § 2106.05(h)). Furthermore, the limitations of “identification information of a load acquired by the first terminal,” “identification information of the load acquired by the second terminal,” “a position of a facility location, which is pre-registered with the management server,” and “at least one database (memory) operating to store a result of the determination” are directed to extra-solution activity that is appended to the abstract idea and is not indicative of integration into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “first server,” “first terminal,” “second server,” “second terminal,” “management server,” “database,” and “memory” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of “load” and “facility” merely limit the field of use of the judicial exception to the shipping industry, and thus do not amount to significantly more (see MPEP § 2106.05(h)). Additionally, the extra-solution functionality of “identification information of a load acquired by the first terminal,” “identification information of the load acquired by the second terminal,” “a position of a facility location, which is pre-registered with the management server,” and “storing a result of the determination” has been found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting: “Storing and retrieving information in memory,” “Electronic recordkeeping,” and “Electronically scanning or extracting data from a physical document”), and thus do not amount to significantly more. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Dependent claims 3 – 6 & 8 – 14 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional limitations of a “first server,” “first terminal,” “second server,” “second terminal,” “management server,” “photographing circuit,” “database,” “positioning circuit,” and “memory” in the dependent claims are generically-recited computer-related elements that amounts to a mere instruction to “apply it” (the abstract idea) in a computer-based environment.  The additional element of “facilities,” “sender,” “load,” “logistics company,” and “receiver” in the dependent claims merely limits the field of use of the judicial exception to the shipping industry, and thus does not amount to significantly more (see MPEP § 2106.05(h)). Claims 10 – 11 are further directed to the well-understood, routine, and conventional activity of “Electronically scanning or extracting data from a physical document” (See MPEP § 2106.05(d)(II)). Claims 12 – 14 are further directed to the well-understood, routine, and conventional activity of printing a label and using GPS to measure a location, as evidenced by the generic descriptions of these elements in the instant specification (see 0019 & 0043, noting printing a label; see 0021 & 0025, noting the generic, exemplary language “The positioning means may be a global positioning system (GPS) receiver”). The limitations of the claims, when considered both individually and as an ordered combination, do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 – 4, 8 – 11, & 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. (US 20170372261 A1) in view of Levy et al. (US 20160225115 A1).

As per Claim 1, Bhatia discloses a logistics management system comprising: 

• a first server (Abs., 0020, 0093, “computing environment 203” includes one or more servers) operating to receive, from a first terminal, identification information of a load acquired by the first terminal and first position information indicating a position of the first terminal; a second server operating to receive, from a second terminal, identification information of the load acquired by the second terminal and second position information indicating a position of the second terminal (Fig. 7 & 0064, “client computing device 206 of both the recipient 236 and the delivery agent 221 each send a delivery notification to the delivery confirmation application 246”; 0054 & 0065, delivery notifications to delivery confirmation application 246 include “an identifier for the shipment record 219” (as per 0028, shipment record 219 includes “an order identifier linking the shipment record 219 to a particular order or orders or a listing of items included in the shipment”) and location “of the client computing device 206 at the time of the delivery”; [0066] – [0069], noting delivery confirmation application 246 receiving the locations of both delivery devices 206; Also see abstract & claim 1 of Bhatia.  As per [0034], the delivery confirmation application 246 operates on “computing environment 203” which, as per [0020], can comprise “a plurality of computing devices that may be arranged in one or more server banks, computer banks, or other arrangements” and “may include a plurality of computing devices that together may include… any other distributed computing arrangement.” In other words, the claimed distributed computing arrangement, having a first and second server which receive information from the first and second terminals, would have been obvious to a person of ordinary skill over the distributed computing arrangement of Bhatia.);

	• a management server operating to determine presence or absence of a delivery fact about the load on a basis of data received from the first server and the second server (Fig. 7 & 0071, “delivery confirmation application 246 determines whether the client computing device 206 of the delivery agent 221 and the client computing device 206 of the recipient 236 are within the appropriate geo-fenced areas”; 0072, “the delivery confirmation application 246 could determine whether the client computing device 206 of the recipient 236 was within 15 feet of the client computing device 206 of the delivery agent 221”; 0073, “the delivery confirmation application 246 could determine that a delivery was likely made due to the proximity of the recipient 236 and the delivery agent 221”; 0076, “the delivery confirmation application 246 generates a delivery confirmation… the delivery confirmation application 246 may also change the status of a shipment record 219 (FIG. 2) from “pending,” “in transit,” or a similar status to “delivered” or a similar status” after receiving the same “identifier for the shipment record 219” as per at least 0054 & 0065; claim 1 of Bhatia; 0050 – 0051, “If the client computing devices 206 were in proximity to each other and/or in proximity to the destination 233, as defined by an applicable geo-fence threshold 239, at or near the time the delivery notification was sent, then the delivery confirmation application 246 can confirm that the shipment was delivered.” The claimed distributed computing arrangement, having a first and second server which provides data to a third “management server,” would have been obvious to a person of ordinary skill over [0020] of Bhatia, which discloses that “any distributed computing arrangement” can be used to implement the method and system, including “a plurality of computing devices that may be arranged in one or more server banks.”); and 

	• and at least one database operating to store a result of the determination performed by the management server (0076, record the result of the confirmed delivery in “shipment record 219” which is stored in “data store 213” (i.e., database) of Fig. 2 & 0021, 0028, & 0033.),

Regarding the following limitation, Bhatia, in [0064], discloses wherein “client computing device 206 of both the recipient 236 and the delivery agent 221 each send a delivery notification to the delivery confirmation application 246” which, as per [0065], includes “an identifier for a corresponding shipment record 219” (i.e., identification information of the load).  To the extent to which Bhatia does not appear to explicitly disclose wherein the load identifications are compared to determine whether a delivery took place, Levy teaches this element:

• wherein the delivery fact is determined to be present when at least the following confirmations exist: (i) the identification information of the load received from the first terminal and the identification information of the load received from the second terminal agree with one another (See 0045 – 0046, noting that each participant in a delivery event (i.e., pickup or delivery) acquires a “parcel identification code” by scanning the package with their respective handheld computing devices. As per 0091 & 0095, each participant involved in the package exchange sends the server a package identification code. As per 0096 & claim 12 of Levy, the server uses the received parcel identification codes from each party to verify the “change in custody” (i.e., delivery) of the package.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Levy in the package transfer method/system of Bhatia with the motivation “to verify that a change in custody is correct,” as evidenced by Levy (0045).

(In the alternative, regarding the limitation:
	• wherein the delivery fact is determined to be present when at least the following confirmations exist: (i) the identification information of the load received from the first terminal and the identification information of the load received from the second terminal agree with one another, Bhatia, in at least 0048 – 0049, 0051, & 0069 discloses wherein a delivery is confirmed when the location received from the first terminal and the location received from the second terminal agree with one another. To the extent to which Bhatia does not appear to disclose confirming a delivery when the load identification information received from the first terminal and the load identification information received from the second terminal agree with one another, Levy, in claim 12, 0091, & 0095, teaches that each terminal sends the load identification information.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of load identification information received from each terminal as in Levy for the location information received from each terminal as in Bhatia. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Levy in the package transfer method/system of Bhatia with the motivation “to verify that a change in custody is correct,” as evidenced by Levy (0045).)

Bhatia further discloses wherein the delivery fact is determined to be present when at least the following confirmations exist:

	• (ii) a distance between the position of the first terminal and the position of the second terminal is less than a predetermined distance (Fig. 7 & 0071, “delivery confirmation application 246 determines whether the client computing device 206 of the delivery agent 221 and the client computing device 206 of the recipient 236 are within the appropriate geo-fenced areas”; 0072, “the delivery confirmation application 246 could determine whether the client computing device 206 of the recipient 236 was within 15 feet of the client computing device 206 of the delivery agent 221”; 0073, “the delivery confirmation application 246 could determine that a delivery was likely made due to the proximity of the recipient 236 and the delivery agent 221”; claim 1 of Bhatia), and

	• (iii) a distance between the position of the first terminal and a position of a facility location, which is pre-registered with the management server, is less than a predetermined distance (0018, 0031, 0043 – 0045, 0047 – 0049, 0051, “If the client computing devices 206 were in proximity to each other and/or in proximity to the destination 233, as defined by an applicable geo-fence threshold 239, at or near the time the delivery notification was sent, then the delivery confirmation application 246 can confirm that the shipment was delivered…. the delivery confirmation application 246 can send the confirmation token 241 to the client computing device 206 for later use in confirming delivery of the shipment”; 0072, “compare the current location 226 of each client computing device 206 with the destination 233. In this approach, the geo-fence threshold 239 could represent a maximum allowable distance between each client computing device 206 and the destination 233. For example, if the geo-fence threshold 239 for the destination 233 were 100 feet, the delivery confirmation application 246 could determine whether each client computing device 206 is less than 100 feet from the destination 233.” As per [0038] – [0039] & [0041] – [0042], the “destination 233” of a scheduled package pickup / delivery is pre-registered at the server “once the common carrier receives the package for shipment” or after an “order is placed and confirmed.”).

As per claim 3, Bhatia / Levy disclose the limitations of claim 2. Bhatia further discloses:

	• wherein the delivery fact is determined to be present  when at least the following confirmation also exists: an elapsed time from when the first position information is received until the second position information is received is less than a predetermined time (0050 – 0051, “If the client computing devices 206 were in proximity to each other and/or in proximity to the destination 233, as defined by an applicable geo-fence threshold 239, at or near the time the delivery notification was sent, then the delivery confirmation application 246 can confirm that the shipment was delivered”; Also see 0016, 0047 – 0049, “determine whether the client computing device 206 of the recipient and the client computing device 206 of the delivery agent 221 are in proximity to each other or at the destination 233 at the same time instead of different times”; Also 0059, 0069, “determining whether two client computing devices 206 were at the same destination 233 (FIG. 2) within the same time-window” in order to confirm a delivery.).

As per claim 4, Bhatia / Levy disclose the limitations of claim 2. Bhatia further discloses wherein:

	• the predetermined distance is set for each of a plurality of facilities that are pre-registered in association with the second terminal (0042, “determine one or more appropriate geo-fence thresholds 239 to be assigned to the shipment record 219”; 0043, “The geo-fence threshold 239 can be specified based at least in part on one or more criteria…. Likewise, in the case of attended deliveries, a single geo-fence threshold 239 specifying that a client computing device 206 of a delivery agent 221 must be within a particular distance of a client computing device 206 of the recipient 236, or vice versa, can be used in order to confirm delivery. In some situations, both variations of this geo-fence threshold 239 can be used together to ensure that both the delivery agent 221 and the recipient 236 are within a desired proximity of each other at the time of delivery”; 0044, “the delivery confirmation application 246 can assign non-default geo-fence thresholds 239 based on one or more criteria… such as the …type of delivery location.” As per [0038] – [0039] & [0041] – [0042], the “destination 233” of a scheduled package pickup / delivery is pre-registered at the server “once the common carrier receives the package for shipment” or after an “order is placed and confirmed.” Examiner’s note: The duplication of parts (i.e., the plurality of facilities that are pre-registered) has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04 (VI.)(B.)).

As per claim 8, Bhatia / Levy disclose the limitations of claim 1. Bhatia further discloses:

	• a requesting circuit (0093 – 0099, processor circuit of a device of computing environment 203), operating to request the second terminal to transmit position information of the second terminal in a case in which the first position information is received (Fig. 7, step 703 & 0064, a delivery notification from either the “client computing device 206” of the recipient or the delivery agent, which, as per 0065 & 0067, includes “the current location 226 (FIG. 2) of the client computing device 206 at the time of the delivery.” Then, as per step 706 & 0066, the system receives both device locations. As per 0068, the server requests location information from both devices. In other words, one of the devices initiates the delivery notification in step 703 by sending its location, then the server can request the location of the other device. Examiner’s note: With respect to the order of the steps (i.e., the requesting the second device location after having received a first device location) limitations, see 0104, noting that, as per the method of Fig. 7, “the order of execution may differ from that which is depicted. For example, the order of execution of two or more blocks may be scrambled relative to the order shown.”  Furthermore, although Bhatia discloses the claimed sequence of steps, the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” (See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (Also see MPEP § 2144.04(IV.)(C.))

As per claim 9, Bhatia / Levy disclose the limitations of claim 1. Bhatia further discloses:

	• wherein in a case in which a distance between the position of the first terminal and the position of the second terminal is equal to or more than a predetermined distance, a predetermined message is transmitted (Fig. 7 & 0071, “Referring next to box 713, the delivery confirmation application 246 determines whether the client computing device 206 of the delivery agent 221 and the client computing device 206 of the recipient 236 are within the appropriate geo-fenced areas”; 0074 & esp. 0078, “if execution proceeds to box 723 instead of box 719, then the delivery confirmation application 246 can generate and send an error message to the client computing device 206 of either the recipient 236 or the delivery agent 221. The error message may include information regarding why the delivery confirmation application 246 is unable to confirm delivery. For example, the error message could indicate that the client computing devices 206 of the recipient 236 and delivery agent 221 are too far apart.”).

As per claims 10 & 11, Bhatia / Levy disclose the limitations of claim 1. Regarding the following limitation, Bhatia discloses, in 0056, that “computing device 206” comprises a camera used to capture an image. To the extent to which Bhatia does not appear to explicitly disclose using the first terminal to capture a package ID, Levy teaches this element:

	• the first (and second) terminal includes a photographing circuit operating to photograph a code image indicated on the load and acquires the identification information of the load from the code image photographed by the photographing circuit (0045, 0084, & 0088, capturing a package identification code with each phone camera of a package custody change.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a device acquiring identification information of the load as in Levy in the package transfer method/system of Bhatia with the motivation “to verify that a change in custody is correct,” as evidenced by Levy (0045).

As per claim 13, Bhatia / Levy disclose the limitations of claim 1. Bhatia further discloses:

	• the first terminal, the first terminal including a positioning circuit operating to measure a current position of the first terminal (0031, “client computing device 206 of a delivery agent 221 and a client computing device 206 of a recipient 236”; 0025, 0095, & 0097, client computing devices 206 comprise “geolocation circuit 1106 can include a radio receiver for a global satellite navigation system, such as a GPS receiver”).

As per claim 14, Bhatia / Levy disclose the limitations of claim 1. Bhatia further discloses:

	• the second terminal, the second terminal including a positioning circuit operating to measure a current position of the second terminal (0031, “client computing device 206 of a delivery agent 221 and a client computing device 206 of a recipient 236”; 0025, 0095, & 0097, client computing devices 206 comprise “geolocation circuit 1106 can include a radio receiver for a global satellite navigation system, such as a GPS receiver”).

As per claim 15, Bhatia discloses a method (claim 1 & 0063) comprising:

• receiving, from a first terminal, identification information of a load acquired by the first terminal and first position information indicating a position of the first terminal; receiving, from a second terminal, identification information of the load acquired by the second terminal and second position information indicating a position of the second terminal (Fig. 7 & 0064, “client computing device 206 of both the recipient 236 and the delivery agent 221 each send a delivery notification to the delivery confirmation application 246”; 0054 & 0065, each delivery notification includes the “identifier for the shipment record 219” (as per 0028, shipment record 219 includes “an order identifier linking the shipment record 219 to a particular order or orders or a listing of items included in the shipment”) and location “of the client computing device 206 at the time of the delivery”; [0066] – [0069], noting receiving the locations of both delivery devices 206; abstract; claim 1 of Bhatia);

To the extent to which Bhatia does not appear to explicitly disclose wherein identification information of the load is “acquired” by the first and second terminal, Levy, in 0045 – 0046, 0091, & 0095, noting that each participant in a delivery event (i.e., pickup or delivery) acquires a “parcel identification code” by scanning the package with their respective handheld computing devices.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include both computing devices acquiring identification information of the load as in Levy in the package transfer method/system of Bhatia with the motivation “to verify that a change in custody is correct,” as evidenced by Levy (0045).

Bhatia further discloses:

	• determining presence or absence of a delivery fact of the load on a basis of the first position information and the second position information in a case in which the identification information of the load received from the first terminal and the identification information of the load received from the second terminal agree with each other (Fig. 7 & 0071, “delivery confirmation application 246 determines whether the client computing device 206 of the delivery agent 221 and the client computing device 206 of the recipient 236 are within the appropriate geo-fenced areas”; 0072, “the delivery confirmation application 246 could determine whether the client computing device 206 of the recipient 236 was within 15 feet of the client computing device 206 of the delivery agent 221”; 0073, “the delivery confirmation application 246 could determine that a delivery was likely made due to the proximity of the recipient 236 and the delivery agent 221”; 0076, “the delivery confirmation application 246 generates a delivery confirmation… the delivery confirmation application 246 may also change the status of a shipment record 219 (FIG. 2) from “pending,” “in transit,” or a similar status to “delivered” or a similar status” after receiving the same “identifier for the shipment record 219” as per at least 0054 & 0065; claim 1 of Bhatia; 0050 – 0051, “If the client computing devices 206 were in proximity to each other and/or in proximity to the destination 233, as defined by an applicable geo-fence threshold 239, at or near the time the delivery notification was sent, then the delivery confirmation application 246 can confirm that the shipment was delivered”); and 

	• storing the presence or absence of the delivery fact of the load in a memory (0076, record the result of the confirmed delivery in “shipment record 219” which is stored in “data store 213” (i.e., database) of Fig. 2 & 0021, 0028, & 0033.),

Regarding the following limitation, Bhatia, in [0064], discloses wherein “client computing device 206 of both the recipient 236 and the delivery agent 221 each send a delivery notification to the delivery confirmation application 246” which, as per [0065], includes “an identifier for a corresponding shipment record 219” (i.e., identification information of the load).  To the extent to which Bhatia does not appear to explicitly disclose wherein the load identifications are compared to determine whether a delivery took place, Levy teaches this element:

• wherein the delivery fact is determined to be present when at least the following confirmations exist: (i) the identification information of the load received from the first terminal and the identification information of the load received from the second terminal agree with one another (See 0045 – 0046, noting that each participant in a delivery event (i.e., pickup or delivery) acquires a “parcel identification code” by scanning the package with their respective handheld computing devices. As per 0091 & 0095, each participant involved in the package exchange sends the server a package identification code. As per 0096 & claim 12 of Levy, the server uses the received parcel identification codes from each party to verify the “change in custody” (i.e., delivery) of the package.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Levy in the package transfer method/system of Bhatia with the motivation “to verify that a change in custody is correct,” as evidenced by Levy (0045).

(In the alternative, regarding the limitation:
	• wherein the delivery fact is determined to be present when at least the following confirmations exist: (i) the identification information of the load received from the first terminal and the identification information of the load received from the second terminal agree with one another, Bhatia, in at least 0048 – 0049, 0051, & 0069 discloses wherein a delivery is confirmed when the location received from the first terminal and the location received from the second terminal agree with one another. To the extent to which Bhatia does not appear to disclose confirming a delivery when the load identification information received from the first terminal and the load identification information received from the second terminal agree with one another, Levy, in claim 12, 0091, & 0095, teaches that each terminal sends the load identification information.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of load identification information received from each terminal as in Levy for the location information received from each terminal as in Bhatia. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Levy in the package transfer method/system of Bhatia with the motivation “to verify that a change in custody is correct,” as evidenced by Levy (0045).)

Bhatia further discloses wherein the delivery fact is determined to be present when at least the following confirmations exist:

	• (ii) a distance between the position of the first terminal and the position of the second terminal is less than a predetermined distance (Fig. 7 & 0071, “delivery confirmation application 246 determines whether the client computing device 206 of the delivery agent 221 and the client computing device 206 of the recipient 236 are within the appropriate geo-fenced areas”; 0072, “the delivery confirmation application 246 could determine whether the client computing device 206 of the recipient 236 was within 15 feet of the client computing device 206 of the delivery agent 221”; 0073, “the delivery confirmation application 246 could determine that a delivery was likely made due to the proximity of the recipient 236 and the delivery agent 221”; claim 1 of Bhatia), and

	• (iii) a distance between the position of the first terminal and a position of a facility location, which is pre-registered with the management server, is less than a predetermined distance (0018, 0031, 0043 – 0045, 0047 – 0049, 0051, “If the client computing devices 206 were in proximity to each other and/or in proximity to the destination 233, as defined by an applicable geo-fence threshold 239, at or near the time the delivery notification was sent, then the delivery confirmation application 246 can confirm that the shipment was delivered…. the delivery confirmation application 246 can send the confirmation token 241 to the client computing device 206 for later use in confirming delivery of the shipment”; 0072, “compare the current location 226 of each client computing device 206 with the destination 233. In this approach, the geo-fence threshold 239 could represent a maximum allowable distance between each client computing device 206 and the destination 233. For example, if the geo-fence threshold 239 for the destination 233 were 100 feet, the delivery confirmation application 246 could determine whether each client computing device 206 is less than 100 feet from the destination 233.” As per [0038] – [0039] & [0041] – [0042], the “destination 233” of a scheduled package pickup / delivery is pre-registered at the server “once the common carrier receives the package for shipment” or after an “order is placed and confirmed.”).

Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. (US 20170372261 A1) in view of Levy et al. (US 20160225115 A1), in further view of Rademaker (US 20120173448 A1).

As per claim 5, Bhatia / Levy disclose the limitations of claim 1. Regarding the following limitation,

	• wherein the first terminal is used by a sender of the load, the second terminal is used by a logistics company, Bhatia, in 0039, discloses a sender scheduling delivery using a carrier such as “postal service, parcel carrier, courier company, etc.” but does not appear to explicitly disclose wherein the first and second devices are used in a pick-up scenario.  However, Levy, in 0009 – 0011 & 0042, teaches a “crowdsourced” delivery invention in which “participants” can “transport parcels between warehouses or between senders and warehouses or between warehouses and receivers”, and encompasses scenarios such as “parcel pick-ups and drop-offs” in which “each participant uses his communication device.” Also see 0090 – 0095, noting that each participant in during a warehouse pick-up scenario sends package identification information to the server, and that “Short Range Phone to Phone” communication stake place between the logistics company (driver) and the sender of the load. Also see 0084, noting “The Mobile Communication App shown in FIG. 5 resides in the phone 4 carried by the drivers or associated with the warehouse operators.” Also see 0039, noting sender communication device. Also see Fig. 4 & 0060, noting a route of the crowdsourced delivery from a sender to a receiver. Also see claims 12 – 13 of Levy. In other words, the package transfer confirmation method can be used in either a pick-up or drop-off scenario, and in the pick-up scenario, the first terminal is used by a sender of the load, the second terminal is used by a logistics company, as shown by Levy.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include both computing devices acquiring identification information of the load as in Levy in the package transfer method/system of Bhatia with the motivation “to verify that a change in custody is correct,” as evidenced by Levy (0045).

Bhatia further discloses:

	• the at least one database stores a pre-registration of identification information of the logistics company in an associated manner with the identification information of the load (0021, “data stored in the data store 213 includes, for example, device records 216, shipment records 219, delivery agent 221 records and potentially other data”; 0022 “device record 216 represents information related to a client computing device 206 associated with a shipment. the device record 216 can include information related to a client computing device 206 carried or worn by a delivery agent 221. Accordingly, the device record 216 can include a device identifier 223, a current location 226 of the client computing device 206, and a current status 229 of the client computing device 206”; 0023, “device identifier 223 can correspond to a unique identifier for the client computing device 206”; 0032 – 0033, “The record for the delivery agent 221 can include a device identifier 223 of a client computing device 206 associated with the delivery agent, such as a mobile computing device.”);

Regarding the following limitations, the claimed distributed computing arrangement, having a second server which provides data to a third “management server,” would have been obvious to a person of ordinary skill over [0020] of Bhatia, which discloses that “any distributed computing arrangement” can be used to implement the method and system, including “a plurality of computing devices that may be arranged in one or more server banks.” To the extent to which Bhatia does not appear to explicitly disclose matching a received courier identifier with the stored courier identifier, Rademaker teaches this element:

• the second server operates to receive the identification information of the logistics company, and the management server operates to determine validity of handling of the load on a basis of whether or not the identification information of the logistics company received by the second sever and the identification information of the logistics company previously stored in an associated manner with the identification information of the load agree with each other (0032 – 0033, “the handoff processing engine 310 may obtain an identifier of a handoff mobile device 220 used by the purported subsequent custodian, and may compare the identifier to an identifier associated with the appropriate custodian record indicated in the package record stored in the package data store 316”; Also 0035 – 0036, 0044, & 0060, verifying subsequent custodian identity at the server. Also Fig. 3 & 0027, noting the handoff processing engine 310 of server which performs the courier verification. As per at least 0055, a custodian can be “common carriers, bicycle messengers, taxis, and/or the like.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Rademaker in the package transfer method/system of Bhatia / Levy with the motivation “to verify that a handoff of a package from a current custodian to a subsequent custodian has taken place correctly,” as evidenced by Rademaker (0032).

As per claim 6, Bhatia / Levy disclose the limitations of claim 1. Bhatia further discloses wherein:

	• the first terminal is used by a logistics company, the second terminal is used by a receiver of the load (0043, “in the case of attended deliveries, a single geo-fence threshold 239 specifying that a client computing device 206 of a delivery agent 221 must be within a particular distance of a client computing device 206 of the recipient 236, or vice versa, can be used in order to confirm delivery”),

	• the at least one database stores a pre-registration of identification information of the receiver of the load in an associated manner with the identification information of the load (0022 – 0023, 0030, storing a recipient device identifier for a shipment; 0028, “the shipment record 219 can include information such as the destination 233 of the shipment, the recipient 236 of the shipment”; 0041, storing “identifier of a recipient 236”);

Regarding the following limitations, the claimed distributed computing arrangement, having a second server which provides data to a third “management server,” would have been obvious to a person of ordinary skill over [0020] of Bhatia, which discloses that “any distributed computing arrangement” can be used to implement the method and system, including “a plurality of computing devices that may be arranged in one or more server banks.” To the extent to which Bhatia does not appear to explicitly disclose matching a received receiver identifier with the stored receiver identifier, Rademaker teaches this element:

• the second server operates to receive the identification information of the receiver, and the management server operates to determine validity of handling of the load on a basis of whether or not the identification information of the receiver received by the second server and the identification information of the receiver previously stored in an associated manner with the identification information of the load agree with each other (0032 – 0033, 0035, matching receiving custodian identity with stored receiving custodian identity. Also 0035 – 0036, 0044, & 0060, verifying subsequent custodian identity at the server. Also Fig. 3 & 0027, noting the handoff processing engine 310 of server which performs the courier verification. As per at least 0055, a custodian can be “common carriers, bicycle messengers, taxis, and/or the like.” As per 0042, senders and receivers are custodians. In other words, a subsequent custodian who receives the package can be a delivery recipient i.e., receiver.),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Rademaker in the package transfer method/system of Bhatia / Levy with the motivation “to verify that a handoff of a package from a current custodian to a subsequent custodian has taken place correctly,” as evidenced by Rademaker (0032).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. (US 20170372261 A1) in view of Levy et al. (US 20160225115 A1), in further view of Gillen et al. (US 20160314429 A1).

As per claim 12, Bhatia / Levy disclose the limitations of claim 10. To the extent to which Bhatia does not disclose the following limitation, Gillen teaches:

	• a printing apparatus printing the code image (0032, a printed “unique item/shipment identifier” on a label affixed to a package.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Gillen in the package transfer method/system of Bhatia / Levy with the motivation “to identify and track the item/shipment 103 as it moves through the carrier's transportation network,” as evidenced by Gillen (0032).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628